Citation Nr: 1019287	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-13 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to 
November 1979.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision of 
the RO that new and material evidence had not been submitted 
to reopen the previously denied claim of service connection 
for PTSD.  

The Veteran presented testimony at a hearing before the Board 
in March 2010.  The transcript has been associated with the 
claims folder.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  An April 2006 rating decision previously denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran did not perfect her appeal and the 
decision became final.  

3.  While evidence submitted since the April 2006 rating 
decision was not previously submitted to agency decision 
makers, it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for PTSD.  



CONCLUSION OF LAW

Evidence received since the final April 2006 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for PTSD, is not new and material, and 
the Veteran's claim for that benefit is not reopened.  38 
U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context 
of a claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

VA complied with notification responsibilities in July 2007.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing her 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate her claim.  

Specifically, the July 2007 letter notified the Veteran that 
her claim for PTSD had been previously denied in April 2006 
and the reasons for the prior denial, i.e. there was no 
evidence of a link between her current symptoms and an in-
service stressor.   Notice pursuant to the Dingess decision 
has been rendered moot as the claim for benefits has not been 
reopened.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service VA records, and the transcript from the hearing 
conducted before the Board in March 2010.  The Veteran has 
not identified any other evidence which has not been 
obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

By way of an April 2006 rating decision, the RO originally 
denied the Veteran's claim of service connection for PTSD.  
The Veteran filed a notice of disagreement (NOD) with the 
decision and a statement of the case was issued.  However, 
the Veteran did not perfect her appeal and the 2006 decision 
became final.  38 C.F.R. § 20.302(b).

The Board must address the issue of whether new and material 
evidence has been received since the last final decision, 
because this determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  

Here, the Veteran seeks to reopen a claim of service 
connection for PTSD denied by the RO in April 2006.  The 
record indicates that in its April 2006 decision, the RO 
denied the claim for PTSD on the basis that there was no 
evidence showing a link between the Veteran's current 
symptoms and an in-service stressor.  The RO additionally 
noted that the evidence showed she was diagnosed with PTSD 
based on non-military stressful events.   

Of record at the time of the April 2006 rating decision was a 
request for information that showed the Veteran served on 
active duty less than 30 days from October 18, 1979 to 
November 16, 1979.  An enlistment examination was negative 
for any psychiatric disorder.  Service personnel records 
reveal the Veteran was processed for separation because she 
was pregnant.  

Post-service, the Veteran first sought treatment from the 
Chillicothe VA Medical Center (VAMC) in 2005.  An entry dated 
in August 2005 indicated that she was forced to swim during 
military training despite her fear of swimming and she 
panicked.  

The Veteran also reported verbal, emotional and sexual abuse 
by her father as a child.  The Veteran was diagnosed with 
PTSD, non-military related.  The examiner opined she met the 
criteria for PTSD from traumas sustained during childhood.   

The RO sent the Veteran a letter in November 2005 requesting 
evidence in support of her claim, to include stressor 
information, and she did not respond. 

The evidence associated with the claims folder subsequent to 
the April 2006 rating decision includes treatment records 
from the Cincinnati VAMC dated between 1998 and 2007.  These 
records indicate the Veteran was screened and found positive 
for PTSD in April 2003.  

There was no indication that it was based on a military 
stressor.  An entry dated in November 2007 simply noted the 
Veteran had a general anxiety disorder and requested to see 
the PTSD psychologist.  

The Veteran presented testimony before the Board in March 
2010.  She testified that she almost drowned in a military 
training incident.  BVA Transcript at 4.  

The RO sent the Veteran a VCAA letter in July 2007, which 
requested evidence and information in support of her claim.  
The Veteran did not respond.  In her January 2008 NOD, she 
indicated that she would attempt to obtain stressor 
information and letters in support of her claim.  To date, 
more than two years later, the Veteran has not submitted 
either.  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that she has PTSD as a result of being forced to 
swim, despite her fear, during a military training exercise.  
As such, the evidence received since 2006 is duplicative or 
cumulative of that on file prior to the last final RO 
decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence shows 
that the Veteran has a verified in-service stressor.  

With respect to the Veteran's own statements, to the effect 
that she has PTSD related to her military service, such 
evidence is cumulative and redundant of statements made prior 
to the April 2006 decision and accordingly is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
Veteran, are not competent to opine on medical matters such 
as etiology of a current psychiatric disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  

In short, the additional evidence does not serve to 
establish, or even suggest, that the Veteran has PTSD that is 
related to a verified incident of the less than 30 days that 
she served on active duty.  

Thus, new and material has not been submitted, and there is 
no basis upon which to reopen the previously denied claim of 
entitlement to service connection for PTSD.   See 38 C.F.R. 
§ 3.156(a).  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal to this 
extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


